Exhibit 10.10
 
DEBT CONVERSION AGREEMENT


This Debt Conversion Agreement made as of this __ day of November, 2007 between
MEDEFILE INTERNATIONAL, INC., a Nevada corporation (the “Company”) having a
principal place of business at 240 Cedar Knolls Road, Cedar Knolls, NJ 07927 and
the parties who have executed this agreement (individually a “Creditor” and
collectively the “Creditors”).


WHEREAS, the Company is obligated to each Creditor in the principal amount set
forth on the signature page hereto (the “Obligation”) and the aggregate amount
of the principal portion of the Obligations due to the Creditors is $3,042,379;


WHEREAS, the Creditor hereby acknowledges that the Company is proposing to raise
capital via a private placement (the “Private Placement”);


WHEREAS, in order to assist the Company in completing the Private Placement, the
Creditor is willing to release the Company from its obligation to pay the
Obligations upon the terms and conditions set forth herein.


NOW THEREFORE, in consideration of the terms, conditions and agreements
contained in this Agreement, the parties agree as follows:


1.           ISSUANCE OF SECURITIES.


(a)           Immediately prior to the closing of the Private Placement, the
Creditor hereby agrees that it will convert Two Million One Hundred Thousand
dollars ($2,100,000) of the Obligation into shares of the Company’s common stock
(the “Converted Shares”). The conversion price for the portion of the Obligation
to be converted shall be $0.15 per share. In addition, the Company agrees to
issue and deliver to the Creditor, Eight Million Four Hundred Thousand
(8,400,000) three-year warrants to purchase an aggregate of Eight Million Four
Hundred Thousand (8,400,000) shares of the Company’s common stock (the
“Underlying Shares”) exercisable at $0.60 per share (the “Warrants”).  The
Company agrees to issue and deliver the shares to Creditor at the address set
forth on the signature page of this Agreement.


(b)           The certificate(s) representing the Converted Shares and the
Underlying Shares (collectively the “Securities”) to be issued will bear a
legend substantially in the following form:


“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.”
 
 
1

--------------------------------------------------------------------------------

 
 
2.           CREDITOR’S REPRESENTATIONS AND WARRANTIES.


The Creditor hereby acknowledges, represents and warrants to, and agrees with,
the Company as follows:


(a)           The Creditor is acquiring the Securities for its own account as
principal, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Securities.


(b)           The Creditor acknowledges its understanding that the issuance of
the Securities is intended to be exempt from registration under the Act by
virtue of Section 4(2) of the Securities Act of 1933, as amended (the “Act”) and
the provisions of Regulation D thereunder.


(c)           The Creditor has the financial ability to bear the economic risk
of his investment, has adequate means for providing for his current needs and
personal contingencies and has no need for liquidity with respect to his
investment in the Company.


(d)           The Creditor is an “accredited investor” as that term is defined
in Rule 501(a) of Regulation D under the Act (17 C.F.R. 230.501(a)) or is not a
U.S. Person as defined under Regulation S.


(e)           The Creditor has made an independent investigation of the
Company’s business, been provided an opportunity to obtain additional
information concerning the Company Creditor deems necessary to make an
investment decision and all other information to the extent the Company
possesses such information  or can acquire it without unreasonable effort or
expense.


(f)           The Creditor represents, warrants and agrees that it will not sell
or otherwise transfer the Securities unless registered under the Act or in
reliance upon an exemption  therefrom, and fully understands and agrees that it
must bear the economic risk of its purchase for an indefinite period of time
because, among other reasons, the Securities or underlying securities have not
been registered under the Act or under the securities laws of certain states
and, therefore, cannot be resold, pledged, assigned or otherwise disposed of
unless they are subsequently registered under the Act and under the applicable
securities laws  of such states or an exemption from such registration is
available. The Creditor also understands that the Company is under no obligation
to register the Securities on his behalf or to assist the Creditor in complying
with any exemption from registration under the Act. The Creditor further
understands that sales or transfers of the Securities or underlying securities
are restricted by the provisions of state securities laws.
 
 
2

--------------------------------------------------------------------------------

 
 
(g)           The Creditor has not transferred or assigned an interest in the
Obligations to any third party.


(h)           The foregoing representations, warranties and agreements shall
survive the delivery of the Securities under this Agreement.


3.           COMPANY REPRESENTATIONS AND WARRANTIES.


The Company hereby acknowledges, represents and warrants to, and agrees with the
Creditor as follows:


(a)           The Company has been duly organized, is validly existing and is in
good standing under the laws of the State of Nevada. The Company has full
corporate power and authority to enter into this Agreement and this Agreement
has been duly and validly authorized, executed and delivered by the Company and
is a valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as such enforcement may be limited
by the United States Bankruptcy Code and laws effecting creditors rights,
generally.


(b)           Subject to the performance by the Creditor of its obligations
under this Agreement and the accuracy of the representations and warranties of
the Creditor, the offering and sale of the shares will be exempt from the
registration requirements of the Act.


(c)           The execution and delivery by the Company of, and the performance
by the Company of its obligations under this Agreement in accordance with the
terms of this Agreement will not contravene any provision of applicable law or
the charter documents of the Company or any agreement or other instrument
binding upon the Company, or any judgment, order or decree of any governmental
body, agency or court having jurisdiction over the Company, and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company of its obligations
under this Agreement in accordance with the terms of this Agreement.


4.           RELEASE.


Upon issuance of the Securities to the Creditor in consideration for the
conversion of a portion of the Obligation, the Creditor agrees to release and
forever discharge the Company of and from all and all manner of actions, suits,
debts, sums of money, contracts, agreements, claims and demands at law or in
equity, that Creditor had, or may have arising from the portion of Obligation
that is converted.
 
 
3

--------------------------------------------------------------------------------

 
 
5.           MISCELLANEOUS.


(a)           Modification.                                Neither this
Agreement nor any provisions hereof shall be modified, discharged or terminated
except by an instrument in writing signed by the party against whom any waiver,
change, discharge or termination is sought.


(b)           Notices.   Any notice, demand or other communication which any
party hereto may be required, or may elect, to give to anyone interested
hereunder shall be sufficiently given if (a) deposited, postage prepaid, in a
United States mail letter box, registered or certified mail, return receipt
requested, ad­dressed to such address as may be given herein, or (b) delivered
personally at such address.


(c)           Counterparts.                                This Agreement may be
executed through the use of separate signature pages or in any number of
counterparts, and each of such counterparts shall, for all purposes, constitute
one agreement binding on all the parties, notwith­standing that all parties are
not signatories  to the same coun­terpart.


(d)           Binding Effect.   Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
assigns.  If the undersigned is more than one person, the obligation of the
Investor shall be joint and several, and the agreements, representations,
warranties and acknowledgments herein contained shall be deemed to be made by
and be binding upon each such person and his heirs, executors, administrators
and successors.


(e)           Entire Agreement.   This instrument contains the entire agreement
of the parties, and there are no representations, covenants or other agreements
except as stated or referred to herein.


(f)           Applicable Law.   This Agreement shall be governed and construed
under the laws of the State of New York.


 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and Creditors have caused this Agreement to be
executed and delivered by their respective officers, thereunto duly authorized
 
 
 

  MEDEFILE INTERNATIONAL, INC.          
 
By:
/s/ Milton Hauser       Milton Hauser, CEO                  


 

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR CREDITOR FOLLOWS]
 
 
 
 
5

--------------------------------------------------------------------------------

 

 
[CREDITOR SIGNATURE PAGE TO MEDEFILE DEBT CONVERSION AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Debt Conversion Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
Name of Creditor:     Vantage
Group                                                                                                  
Signature of Authorized Signatory of Creditor: /s/ Lyle Hauser
Name of Authorized Signatory: Milton Hauser
Title of Authorized Signatory: Chairman and Chief Executive Officer
Email Address of Creditor:________________________________________________


Address for Notice of Creditor:








Address for Delivery of Securities for Creditor (if not same as above):










Amount of Obligations:


Principal:  $3,042,379
Interest:      $150,088


Total:        $3,192,467




6